Exhibit 10.1

ASSIGNMENT OF PURCHASE AND SALE AGREEMENT

THIS ASSIGNMENT OF PURCHASE AND SALE AGREEMENT dated April 26, 2013, is made by
and between Wheeler Interests, LLC a Virginia limited liability company,
(“Assignor”), and WHLR-JENKS, LLC, a Virginia limited liability company
(“Assignee”).

Background:

A. Wheeler Interests, LLC, a Virginia limited liability company and WHLR-JENKS,
LLC, a Virginia limited liability company previously entered into a Purchase and
Sale Agreement, dated April 24, 2013 (the “Agreement”), with respect to the
purchase of a shopping center located in Jenks, Oklahoma and located at 446
South Elm Street;

B. Assignor desires to assign the Agreement to Assignee.

Agreement:

For and in consideration of the mutual promises herein, Assignor herby assigns
all of its rights and delegates all of its obligations under the Agreement to
Assignee, including all rights to any earnest money deposit or other payment,
and Assignee hereby accepts the assignment of the rights of Assignor under the
Agreement and assumes all of the obligations and liabilities of Assignor under
the Agreement.

(Signature Page Follows)



--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this Assignment as of the 26th day
of April, 2013.

ASSIGNOR:

Wheeler Interests, LLC

a Virginia limited liability company

 

    /s/ Jon S. Wheeler   By Jon S. Wheeler, its Managing Member

ASSIGNEE:

WHLR-JENKS, LLC

a Virginia limited liability company

 

    /s/ Jon S. Wheeler   By Jon S. Wheeler, its Manager